970 A.2d 1043 (2009)
199 N.J. 125
STATE of New Jersey, Plaintiff-Respondent,
v.
Lance PHILLIPS, Defendant-Petitioner.
C-722 September Term 2008, 63,583
Supreme Court of New Jersey.
April 9, 2009.
To: Appellate Division, Superior Court
This matter having come before the Court on defendant's pro se petition for certification to the Superior Court, Appellate Division, in A-31-07T4;
IT IS ORDERED that certification is granted, and the matter is summarily remanded to the trial court for the following in connection with defendant's petition for post-conviction relief:
1. The trial court shall direct defendant's trial counsel to submit an affidavit or certification addressing the issue of ineffective assistance;
2. The trial court shall thereafter schedule an evidentiary hearing limited solely to defendant's claim of ineffective assistance of counsel at his trial; and
3. The trial court shall appoint a Designated Counsel to represent defendant at the hearing and any ancillary proceedings *1044 that may be necessary to effectuate the Court's remand.